Parry, J.,
This case is before us on plaintiff’s motion for a new trial.
On February 15, 1933, the plaintiff ordered for her lunch a bowl of vegetable soup at one of the defendant’s stores. She had nearly finished the soup and was about to put the spoon in her mouth when she saw an object on it which, on the witness stand, she termed a centipede and in the statement of claim “a centipede, or like object”. She did not put the object in her mouth and ate no more of the soup. After the incident she felt nauseated and could not “bear the sight of food” for about two weeks, but she was never actively sick at her stomach. She returned to her work in the afternoon after she had eaten the soup and missed no time from it during the 2 weeks she says she felt unwell. She called a doctor when she reached home that evening and went to see him five times afterwards because she felt nauseated and was losing weight as she had no appetite. The doctor called by the plaintiff testified that he examined her thoroughly and found nothing wrong with her; his only treatment was to give her sedatives and bromides to overcome her nervousness.
The trial judge directed a verdict for the defendant and the plaintiff has moved for a new trial. The difficulty in the plaintiff’s way is that there is neither evidence nor any reason to assume that the presence of the centipede on the plaintiff’s spoon was due to negligence on the part of the defendant. Speculation as to how the centipede, if it was a centipede, got on the spoon is idle. It might have arrived there in any number of ways that would not impute negligence to the defendant. Suffice it to say that there is no evidence that it was ever in the soup or that the soup was unwholesome.
Furthermore it does not appear that the plaintiff was physically injured by eating the soup. From her own and her doctor’s testimony it appears that her nervousness and nausea resulted from the mere sight of the centipede on the spoon and not from unwholesome food. The motion is therefore overruled.